86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff-Appellant,v.Ronald J. ANGELONE, Director, VDOC;  W.E. Martin;  ColinAnglicker;  K.L. Osborne, Warden;  Nurse Hall,Defendants-Appellees,andOfficer THOMAS;  Lieutenant Johnson;  G.D. Johnson, Defendants.
No. 96-6044.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, Chief District Judge.  (CA-95-657-R)
W.D.Va.
DISMISSED.
Ronald Jerry Sawyer, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Richard Edward Ladd, Jr., PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant noted an appeal prior to the district court's action on his motions for default judgment and sanctions.   We dismiss the appeal for lack of jurisdiction because there is no appealable order.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   Appellant does not appeal a final order or an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We further deny Appellant's motion to remand the case and for sanctions against Appellees.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED